DETAILED ACTION
This is a response to the Applicant’s Remarks filed on 04/21/2022. Claims 1, 9 and 17 are amended. Claims 1-20 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicant’s Remarks
The detailed response to all of Applicant’s arguments except three can be found in advisory action dated 1/6/22. 

Regarding claim 1, Applicant, in pages 9-15 of the remarks, argues that the cited reference fails to teach:
“receiving …a probe request that includes priority information…”
“priority information in the request includes an access control class”
“establishing…a WiFi data connection…”
The Examiner respectfully disagrees.

As for the limitation “receiving …a probe request that includes priority information…”, Vikberg teaches that the probe request, generated by the UE, has a frame format that supports priority information (see Chapter 8.3.3.9 of IEEE 802.11-2012, Table 8-26), specifically for the requesting UE and no other device. These parameters, such as unique identifier, a Service Set Identifier (SSID) and/or other information are synchronized to the description of what the probe request may include in the Specification, paragraph 0040.

	As for the limitation “priority information in the request includes an access control class”, Kim teaches associates different priorities with different access classes, i.e. priority includes access control class [0128, 0141]. Also [0022] which teaches request message contain priority information in order to set the priority level. Kim further discloses that 3GPP LTE and 3GPP LTE-A is used to describe the present invention, but is not limited thereto [0044], and cites any one of wireless access systems, such as IEEE 802 system, as supported [0043]. Access control class in 3GPP systems functions similarly to access control class in IEEE802 systems, to provide distinct  levels of priority that can be used for operations and to deliver similar expected results. 
	
As for the limitation “establishing…a WiFi data connection…”, Vikberg cites that the STA/AP can communicate with the AP, and all other traffic is block [0068-0072]. Communicating in a channel between the STA/AP and the AP implicitly means that the channel has been established, with mutual consent, between the two devices, and can then proceed to transmit and receive data, i.e. normal Wi-Fi data connection.
	
Regarding Applicant’s remaining argument pertaining to the limitation “establishing, by the Wi-Fi access device with the end device, a Wi-Fi data connection of a pool of reserved Wi-Fi data connections, which was reserved prior to receiving the probe request, for priority users”, it has been fully considered and deemed persuasive. Therefore, the previous rejection has been withdrawn. However, a new search has resulted in a new reference Ashokan (US 2015/0067172) which is used on the ground(s) for rejection described below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 3-9, 11-17, 19-20 are rejected under 35 U.S.C 103 as being unpatentable over Vikberg et al. (US 2018/0295510), hereinafter “Vikberg”, in view of Kim et al. (US20130182644), hereinafter “Kim”, in view of Arora et al. (US 2019/0166518), hereinafter “Arora”, in further view of Passaglia et al. (US 9356804 B1), hereinafter “Passaglia”, and in further view of Ashokan et al. (US 2015/0067172), hereinafter “Ashokan”.

Regarding claims 1, 9 and 17, Vikberg teaches:
A method comprising: 
receiving, by a Wi-Fi access device from an end device, a probe request that indicates… priority information …pertaining to the end device (Vikberg Fig 2 [0063-0067]: Steps for establishing a data connection are listed, starting (Step A1) with beacon signal from AP (100) to the end device (10), where the format of the beacon frame as well as all the information elements it carries are described in Chapter 8.3.3.1 of IEEE 802.11-2012 (Table 8-20). The beacon carries the set of ECA Parameters. Step A2: If the UE does not receive a Beacon frame, it can generate a Probe Request, where the frame format of the Probe Request is described in Chapter 8.3.3.9 of IEEE 802.11-2012, Table 8-26, and send it to the AP. The Probe Request frame format supports a unique identifier (SSID, DSSS parameter set, etc.) and “Extended Capabilities” and “Vendor Specific” fields that can be broadly interpreted for specific uses, such as encoding priority information from the end device. Step A3: The AP answers with a Probe Response (IEEE 802.11-2012, Chapter 8.3.3.10, Table 8-27) that also carries the EDCA parameters, which could be UE-specific. The End device can initiate “Active scanning” (Step A2) by sending a Probe Request to the AP, in the absence of receiving a Beacon frame (i.e. if no Beacon frame is received for whatever reason), understood to mean using a timer or at scheduled intervals (Similar to absence of a receiving ACK/NACK). Therefore, Steps A2 and A3 can be initiated regardless of the beacon signal, in the broadest reasonable interpretation of this prior art.) 
…
determining, by the Wi-Fi access device, that the probe request pertains to a priority user based on the priority information (Vikberg, Fig. 2 [0066-0067]: discovery process continues with AP receiving request (Step A2) and preparing response (Step A3).); 
generating, by the Wi-Fi access device based on determining that the probe request pertains to the priority user, a probe response (Vikberg Fig. 2 [0066-0067]: Step A3 probe response is sent); 
transmitting, by the Wi-Fi access device to the end device, the probe response; and 
establishing, by the Wi-Fi access device with the end device, a Wi-Fi data connection of a pool of reserved Wi-Fi data connections for priority users (Vikberg Fig. 2 [0068-0072]: Following completion of Steps A4 thru A7, authentication request, authentication response, association request followed by association response, the STA/AP can communicate with the AP and all other traffic is blocked.)
Vikberg does not teach that the priority information in the request includes an access control class.
However, Kim teaches that priority information in the request that indicates an access control class (See [0128] which teaches that high priority user/service may access a network with high priority access class, i.e. priority includes access control class; See [0022] which teaches request message contain priority info.  See Fig. 4, [0293-0296], which teaches that the UE may send a connection request message to the MME through the eNB to change priority levels, from current configuration (Step 1, Fig.4). [0296]: “MME may evaluate whether the PDN connection request having a new priority for the UE is allowed”. Kim also teaches that priority information is sent within the request in order for the MME to evaluate such a priority change).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Kim into the method of Vikberg in order to improve the connection process for high priority users by including relevant information in the connection request.   The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Vikberg in view of Kim does not teach:
determining, by the Wi-Fi access device, that the Wi-Fi access device is in a congested state or a predicted congested state;
However, Arora teaches:
determining, by the Wi-Fi access device, that the Wi-Fi access device is in a congested state or a predicted congested state; (Arora, Fig. 2 [0052]: In overview of admission control for congestion mitigation, step 201 initially evaluates and determines congestion at either the base station, gateway node, and then proceeds with admission control policies appropriate given the congestion state. )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Arora into the method of Vikberg in view of Kim to improve the data connection process with an integrated and structured congestion mitigation policy so that, depending on the type of congestion, non-GBR/low priority or GBR/high priority, the appropriate policy is implement. The motivation would be for improved high priority user usage and connection during congestion or potential congestion states. 

Vikberg in view of Kim and Arora does not teach:
associated priority of WiFi access
However, Passaglia teaches, in a similar endeavor, that discloses in a method for policy-based network connection resource selection between the network access device and client device:
the associated priority of WiFi access (See [24-27]: Passaglia teaches that in a wireless network, a client device may request a connection from the network access device, that the request includes a connection policy (i.e. requirement) specified by the client device [24]. A device can request to establish a connection (equates to sending a request to the Wi-Fi access device), and requires that the connection has a minimal amount of throughput [024], or requires a low-latency connection [026], or specifies compression [026]. In other words, the request, in specifying a differentiated service(s), would indicate a differentiated, prioritized access (i.e. connection) to the network access device, in order to satisfy the requirement. See also Fig. 2, Step 202 – Receive request that includes a connection policy specified by the client device; Steps 204-210 – complete steps to determine connection policy; Steps 212/214/216 – Identify existing connection, establish connection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Passaglia into the method of Vikberg in view of Kim and in further view of Arora in order to clarify the selection process for the access point to establish a specific, connection for a differentiated service over an unspecified connection (e.g. a low throughput connection) that would not satisfy a client device’s requirement and reduce its performance due to a mis-matched connection. The motivation would be to improve network efficiency, and device selection and on-boarding processes.

Vikberg in view of Kim, Arora and Passaglia does not teach:
which was reserved prior to receiving the probe request
However, Ashokan, in a similar endeavor, discloses a method for reserving network resources for different priority classes of user, teaches:
which was reserved prior to receiving the probe request (See [0010, 0039-0051]. Ashokan discloses a network resource management method that for an identified set of high priority clients, the system can reserve network bandwidth on the access points for network usage [0010, 0039-0041]. Such network resources may be reserved for high priority class of users, separate from resources reserved for low priority class of users, i.e. two distinct user groups, with one group having a higher priority than the other group. Besides reserving bandwidth, Ashokan discloses variety of reservation factors including a number of beamforming entries for clients of a specific priority class [0044], certain network service features for clients [0043], i.e. anticipated usage by the high priority clients. See Fig. 3A and 3B, Steps 310, 320 and 380: Identify priority class associated with the client device prior to an initial connection request from the client [0048]. Reserve access to network resources based on priority class (Step 320). Accept request for accessing network resource associated with the priority class (Step 380) [0051].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Ashokan into the method of Vikberg in view of Kim in view of Arora in view of Passaglia in order to guarantee network resource access by prioritized users, by reserving bandwidth on the access point, and further to estimate bandwidth usage by high priority users for more efficient use of network resources. 

Particularly for claim 9, Vikberg teaches:
A Wi-Fi access device comprising: 
a communication interface (Vikberg Fig. 10 [0119]: item 110, interface); 
a memory, wherein the memory stores instructions (Vikberg Fig. 10 [0119]: item 130, memory); and 
a processor (Vikberg Fig. 10 [0119]: item 120, processing unit), wherein the processor executes the instructions

Particularly for claim 17, Vikberg teaches:
A non-transitory computer-readable storage medium storing instructions executable by a processor of a Wi-Fi access device, which when executed cause the Wi-Fi access device to (Vikberg Fig. 10 [0120]: memory 130; Claim 28, non-transitory medium storing program code.)

Regarding claim 3, 11 and 19, Vikberg further teaches:
the probe request includes a unique identifier of the end device, and the method further comprising: storing, by the Wi-Fi access device, the priority information and the unique identifier (Vikberg Fig. 2 [0063-0067]: Step A2, Probe Request frame format is described in Table 8-26, IEEE 802.11-2014, where parameters “SSID”, “DSSS Parameter set”, “HT Capabilities” or “Channel Usage” can be used as an identifier.  

Regarding claim 4, 12 and 20, Vikberg further teaches:
establishing further comprises:  -37-Attorney Docket No. 20190528 
receiving, by the Wi-Fi access device from the end device, a first authentication message; identifying, by the Wi-Fi access device, that the first authentication message pertains to the priority user based on the stored priority information and the unique identifier; 
generating, by the Wi-Fi access device, a second authentication message, which is responsive to the first authentication message; and 
transmitting, by the Wi-Fi access device to the end device, the second authentication message (Vikberg Fig 2 [0068-0072]: Following completion of Steps A4 thru A7, i.e. authentication request, authentication response, association request followed by association response, the authentication process is completed, and the STA/AP can communicate with the AP and all other traffic is blocked.).

Regarding claim 5 and 13, Vikberg does not teach:
 	determining, by the Wi-Fi access device based on determining that the probe request pertains to the priority user, whether the pool of reserved Wi-Fi data connections has an available Wi-Fi data connection for the end device.
	However, Arora teaches:
	determining, by the Wi-Fi access device based on determining that the probe request pertains to the priority user, whether the pool of reserved Wi-Fi data connections has an available Wi-Fi data connection for the end device (Arora Fig 3, [0054]: In the de-escalation process to address congestion, the AP’s pool of connections would change its mix of available connections, connected non-GBR and GBR subscribers. When congestion persists, there are no available connections as all are taken by either non-GBR or GBR subscribers. Through access and congestion policies, the AP would know to proceed to free up connections, by pre-empting or dropping either of both non-GBR and GBR users, based on various levels of data connections required.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Arora into the method of Vikberg in order to provide accurate evaluation of the size of the connection pool – whether congestion state has increased or decreased or stayed the same – to determine efficiently to proceed with de-escalation or no change to the access policies, and whether to pre-empt new requests or drop existing connections.

Regarding claim 6 and 14, Vikberg does not teach:
determined that the pool of reserved Wi-Fi data connections does not have the available Wi-Fi data connection, the method further comprises: 
selecting, by the Wi-Fi access device, one of currently used reserved Wi-Fi data connections based on at least one of session-related data or user-related data pertaining to the one of the currently used reserved Wi-Fi data connections; 
releasing, by the Wi-Fi access device, the one of the currently used reserved Wi-Fi data connections; and 
assigning, by the Wi-Fi access device, the released Wi-Fi data connection to the end device.
However, Arora teaches:
determined that the pool of reserved Wi-Fi data connections does not have the available Wi-Fi data connection, the method further comprises: 
selecting, by the Wi-Fi access device, one of currently used reserved Wi-Fi data connections based on at least one of session-related data or user-related data pertaining to the one of the currently used reserved Wi-Fi data connections; 
releasing, by the Wi-Fi access device, the one of the currently used reserved Wi-Fi data connections; and 
assigning, by the Wi-Fi access device, the released Wi-Fi data connection to the end device (Arora Fig. 3 [0054]: After congestion has been detected, steps are taken to drop increasingly higher priority connections (de-escalation process) until congestion is relieved. At 301, deny access to new UEs in low priority or non-GBR (non-prioritized guarantee-bit-rate such as background or best effort). At 302, drop connected non-GBR users, thereby reducing the pool of connected users to only GBR users (guarantee-bit-rate users, such as voice, video), increasing the available pool for requested connection. At 303, if congestion persist, then pre-empt lower priority users within the GBR-group, thereby further reducing the pool of connected users, but now reducing the number of current high priority users compared to maximum number that can be supported. At 304, if congestion persists, then the only remaining users belong to the same high(est) priority group, meaning current users of highest priority are still equal the maximum number of connections available. As congestion continues to persist, begin dropping users at random to resolve congestion (reduce the number of current highest priority users). When congestion is relieved, connections are available, then assign requested connection.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Arora into the method of Vikberg in order to improve on the assignment of highest priority users to available connections, stepping through as structured approach that maintains connection of highest priority users as long as possible, such as connections already constructed for emergency calls.

Regarding claim 7 and 15, Vikberg does not teach:
determining whether the pool of reserved Wi-Fi data connections has the available Wi-Fi data connection further comprises: 
comparing, by the Wi-Fi access device, a reserved connection value that indicates a maximum number of Wi-Fi data connections allowed for the priority users to a current usage value that indicates a current number of Wi-Fi data connections being used by the priority users; and 
determining, by the Wi-Fi access device, whether the reserved connection value is greater than the current usage value

However, Arora teaches:
determining whether the pool of reserved Wi-Fi data connections has the available Wi-Fi data connection further comprises: 
comparing, by the Wi-Fi access device, a reserved connection value that indicates a maximum number of Wi-Fi data connections allowed for the priority users to a current usage value that indicates a current number of Wi-Fi data connections being used by the priority users; and 
determining, by the Wi-Fi access device, whether the reserved connection value is greater than the current usage value (Arora Fig. 3 [0054]: In the de-escalation process, where connected non-GBR and then low priority GBR users are pre-empted and dropped (steps 301, 302, 303), the highest priority GBR connections are the last users addressed. At step 303, as congestion persists, lower priority GBR-users are pre-empted and dropped, thereby attempting to increase the possible pool of available data connection, i.e. attempt to reduce the current usage value (of connected high priority - GBR users) compared to the maximum number of connections available. Step 304, as congestion persist further, then the only remaining users belong to the same high(est) priority group, meaning that the current users of highest priority are still equal the maximum number of connections available. As congestion persist, AP is to begin dropping highest priority users at random to resolve congestion by making available free connections (reduce the number of current highest priority users to below the maximum number of connections available).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Arora into the method of Vikberg in order to improve on the assignment of highest priority users to available connections, stepping through as structured approach that maintains connection of highest priority users as long as possible, such as connections already constructed for emergency 9-1-1 calls.

Regarding claim 8 and 16, Vikberg does not teach:
the reserved connection value is a dynamic value
However, Arora teaches:
the reserved connection value is a dynamic value (Arora Fig. 2 [0054]: Steps 301 - 304, where congestion persist, this is quantified by the number of current users of non-GBR and GBR connections equal to the maximum number of possible connections or available. For Steps 303 and 304, as connections are dropped, the pool of available connections for non-GBR and GBR connections, each or combined, would change (increase or stay the same), and would further be available to be re-allocated to the other connection type.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Arora into the method of Vikberg to quantify the connections for GBR users and non-GBR users so that the congestion policies can take full advantage of two pools of possible connections to decide which connections to drop based on different parameters of priority, such as length of connection or signal strength, or to re-allocate to the other connection type.

Claims 2, 10 and 18 are rejected under 35 U.S.C 103 as being unpatentable over Vikberg, Kim, Arora, Passaglia and Ashokan, in further view of Chun et al. (US 2020/0187088A1), hereinafter “Chun”.

Regarding claims 2, 10 and 18, Vikberg in view of Kim, Arora, Passaglia and Ashokan does not teach:
the priority information indicates that the end device has the access control class between 10-15 or 11-15 associated with a Long Term Evolution network 
However, Chun teaches:
the priority information indicates that the end device has the access control class Operation 1f-15 associated with a Long Term Evolution network (Chun [0142-0145]: under certain circumstances a successful communication for an emergency call (Access Class 10), (e.g. 9-1-1), would require that a high priority access class priority information be communicated to the AP, so that a low priority call would be reduced to allow a high priority call to get thru or a data channel established immediately. UEs are randomly allocated Access Class 0-9, and also can be members of one or more of 5 special categories (Access Class 11 to 15). Such access control is used in current LTE systems, where these access classes are considered high priority and would be assigned high priority access to data channels.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chun into the method of Vikberg in view of Arora, Kim, Arora, Passaglia and Ashokan to assign access class designation derived from an existing classifications already in use by LTE systems, to quickly equate similar levels of high priority to each other, so that connection and access latency do not affect the urgency of the connection (e.g. 9-1-1 call, or first responder’s fire department calls).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2005/0053046 to Wang discloses a load balancing method for reserving and dividing bandwidth for each access point according to a bit-rate request. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./               Examiner, Art Unit 2461                                                                                                                                                                                         /HUY D VU/Supervisory Patent Examiner, Art Unit 2461